DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 21, 42 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-20 and 28-41, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 8-20 and 28-41 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/10/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Lily Zhang on May 28th 2022.
The application has been amended as follows: 

Claim 1. 	Line 4 after “comprising: “ inserted “receiving two dimensional images of an internal anatomy of a subject;”.
		Line 9 replace “a first” with “the first”.

Claim 21. 	Line 1 after “comprising: “ inserted “receiving two dimensional images of an internal anatomy of a subject;”.
		Line 6 replace “a first” with “the first”.
Claim 41. 	Line 2 after “comprising: “ inserted “receiving two dimensional images of an internal anatomy of a subject;”.
		Line 7 replace “a first” with “the first”.
Claim 42. 	Line 1 after “comprising: “ inserted “receiving two dimensional images of an internal anatomy of a subject;”.
		Line 6 replace “a first” with “the first”.
Claim 59. 	(canceled).
Claim 60. 	Line 1 after “comprising: “ inserted “receiving two dimensional images of an internal anatomy of a subject;”.
		Line 7 replace “a first” with “the first”.

Reasons for Allowance

Claim 1-42 and 60 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Publication No. 2011/0311116 to Benn; U. S. Publication No. 2018/0028265 to Da Silva and U. S. Publication No. 2020/0138394 to Berghe et al.; none of the prior art alone or in combination teaches the limitations of the independent claim specifically “for each of a plurality of computed two-dimensional representations, generating a similarity index indicating closeness of a match between a first two-dimensional image depicting the first internal anatomy of the first subject and that computed two-dimensional representation; identifying a computed two-dimensional representation based on closeness of the match as indicated by the similarity index for that computed two-dimensional representation; and generating an output including the simulated three-dimensional representation that corresponds to the identified computed two-dimensional representation as a representation of the first internal anatomy of the first subject”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793